Citation Nr: 1100346	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  04-26 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying (among other things) 
entitlement to service connection for hepatitis C in March 2009.  
In June 2010, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision as it pertained to 
the hepatitis C issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court vacated the March 2009 Board decision pursuant to a 
Joint Motion for Remand by the appellant and the Secretary of 
Veterans Affairs.  In it, the parties noted that the Board 
remanded the claim in April 2007 so that the Veteran could 
undergo a VA examination.  The VA examination took place in March 
2008; and the examiner failed to state whether it is at least as 
likely as not that the Veteran's hepatitis C is related to any of 
the risk factors the Veteran was subject to during active 
service.  Instead, the examiner simply stated that it is likely 
that the Veteran could have incurred hepatitis C while in 
service; but that his post military drug use cannot be ruled out.  
The parties determined that the examiner failed to answer the 
question as directed and that remedial action is necessary.   
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The parties also noted that the Board, in its March 2009 
decision, made an improper medical finding by stating that the 
Veteran's intravenous drug use was the most notable risk factor 
for hepatitis C; and that it would be mere speculation to 
attribute hepatitis C to service.  

The Board finds that, pursuant to the Joint Motion for Remand, 
that the claim must be remanded so that the Veteran can undergo 
another VA examination in order to determine whether it is at 
least as likely as not that the Veteran's hepatitis C is related 
to any of the risk factors the Veteran was subject to during 
active service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of his hepatitis C.  
The claims file should be made available to 
the examiner for review in connection with 
the examination.  

     a)  The examiner should list the 
Veteran's inservice risk factors for 
hepatitis C and any pre-service and/or 
post-service risk factors for hepatitis C.  

     b)  The examiner should then respond 
to the following:

Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that the Veteran's hepatitis C is causally 
related to inservice risk factors, to 
specifically include the reported exposure 
to blood during service?  The examiner 
should set forth a detailed rationale for 
the opinion, including reasons for agreeing 
or disagreeing with the October 2010 
opinion letter from Annette A. Hampton, NP.  

      If the examiner concludes that a 
nexus opinion would be speculative, he or 
she must provide an explanation for that 
finding.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
hepatitis C is warranted.  If the claim 
remains denied, then the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


